DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The earliest effective filing date afforded the instantly claimed invention has been determined to be 5/04/2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date.  
In particular, as noted in the Response to Request for Corrected Filing Receipt dated 5/08/2020, “applicant did not specify whether the application is a continuation, divisional or continuation-in-part of the prior application” and, accordingly, was required to “submit a new application data sheet (ADS) that sets forth the relationship… accompanied by a petition under 37 CFR 1.78 if filed after the time period set forth in 37 CFR 1.78”.
Although Applicant submitted “a corrected Application Data Sheet specifying in the Domestic Benefit Information section that the present application is a continuation of prior U.S. Application No. 15/549152” in the Request for Corrected Filing receipt dated 9/15/2020, as further indicated in the Response to Request for Corrected Filing Receipt dated 9/16/2020, “[t]he ADS submitted on 09/15/2020 was not properly marked up to show the desired changes”.
Accordingly, the earliest effective filing date afforded the instantly claimed invention has been determined to be 5/04/2020.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/24/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of a single species in the reply filed on 8/24/2021 is also acknowledged.  
The elected species read upon claims 1-8.  Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wrobel et al (US 2018/0037557).
Claims 1-2 are drawn to a composition comprising:
(i)	a compound of formula (I) which embraces the following compound species 
    PNG
    media_image1.png
    157
    311
    media_image1.png
    Greyscale
wherein R1 is CR10aR10bNR11R12 R10a, R10b, and R11 are H, and R12 is COCR13aR13bNR15aR15b wherein R13a, R13b and R15a are H and R15b is C1 alkyl; and
(ii)	a pharmaceutically acceptable excipient.
Wrobel et al teach “riluzole derivatives of formula (I)” (Paragraph 0010), in particular wherein the riluzole derivative is the instantly claimed compound (Page 39, Paragraph 0839, Example 16), and “compositions comprising an effective amount of one or more compounds according to the present invention and an excipient” (Paragraphs 0074-0075; see also Paragraph 1407: “[t]he present teachings also provide pharmaceutical compositions that include at least one compound described herein and one or more pharmaceutically acceptable… excipients”).
As such, instant claims 1-2 are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wrobel et al (US 2018/0037557) in view of Williams et al (Foye’s Principles of Medicinal Chemistry, 5th Edition, Pages 59-63, 2002).
Claims 1-4 are drawn to a composition comprising:
(i)	a compound of formula (I) which embraces Applicant’s elected compound species 
    PNG
    media_image2.png
    142
    307
    media_image2.png
    Greyscale
wherein R1 is CR10aR10bNR11R12 wherein R10a, R10b, and R11 are H, and R12 is COCR13aR13bNR15aR15b wherein R13a, R13b, R15a and R15b are H; and
(ii)	a pharmaceutically acceptable excipient.
As discussed above, Wrobel et al teach “riluzole derivatives of formula (I)” (Paragraph 0010), in particular wherein the riluzole derivative is 
    PNG
    media_image1.png
    157
    311
    media_image1.png
    Greyscale
 (Page 39, Paragraph 0839, Example 16) and “compositions comprising an effective amount of one or more compounds according to the present invention and an excipient” (Paragraphs 0074-0075; see also
As such, the composition of Wrobel et al differs from the instantly claimed composition in that R15b in the compound of Wrobel et al is C1 alkyl as opposed to H.
Yet, as taught by Williams et al “[w]hen a lead compound is first discovered for a particular disease state, it often lacks the required potency and pharmacokinetic properties suitable for making it a viable clinical candidate… The medicinal chemist therefore must modify the compound to reduce or eliminate these undesirable features without losing the desired biological activity.  Replacement or modification of functional groups with other groups having similar properties is known as isosteric or bioisosteric replacement” (Page 59).  Although it is clear that "the use of bioisosteric replacement (classical or nonclassical) in drug development is highly dependent upon the biological system being investigated” and that “[n]o hard and fast rules exist to determine what bioisosteric replacement is going to work with a given molecule” it is also clear that “some generalizations have been possible” (Page 60).  Notably, one such generalization is that C1 alkyl and H can replace each other (Page 61, Table 2.9).  
Furthermore, Wrobel et al teach related compounds wherein R15b is H such as, for example, 
    PNG
    media_image3.png
    154
    306
    media_image3.png
    Greyscale
(Page 40, Paragraph 0843, Compound 18).
In view of the foregoing, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to replace the -CH3 group in the compound of Example 16 with an H atom to provide the instantly claimed compositions.  It would have been obvious to do so in an effort to synthesize similar compounds that retain biological activity, but have improved 
Accordingly, claims 1-4 are rejected as prima facie obvious.
Claims 5-8 are additionally rejected under 35 U.S.C. 103(a) as being unpatentable over Wrobel et al (US 2018/0037557).
Claims 5-8 are drawn to the composition according to claim 1 in the form of a tablet (claim 5), more specifically an orally dissolving tablet (claim 6) comprising gelatin (claim 7) and/or mannitol (claim 8).
As discussed above, Wrobel et al teach compositions comprising a compound of formula (I) and a pharmaceutically acceptable excipient as recited by claim 1.  
However, Wrobel et al do not specifically teach embodiments of said compositions in the form of an orally dissolving tablet comprising gelatin and/or mannitol, as recited by claims 5-8.
Yet, as further taught by Wrobel et al, “[c]ompounds of the present invention can be administered orally, parenterally or as orally dissolvable tablets (“ODT’s”)” (Paragraph 1408) wherein “[u]seful tablet formulations can… utilize pharmaceutically acceptable diluents, binding agents, lubricants, disintegrants, surface modifying agents (including surfactants), suspending or stabilizing agents, including, but not limited to… gelatin… [and] mannitol” (Paragraph 1409).
In view of the foregoing, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to formulate the composition as an orally dissolving tablet comprising gelatin and/or mannitol, with a reasonable expectation of success.
Accordingly, claims 5-8 are also rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,639,298.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘298 claims are similarly drawn to compounds of formula (I) which embrace a total of six (6) compound species including 
    PNG
    media_image1.png
    157
    311
    media_image1.png
    Greyscale
 (claims 1-2) and compositions thereof further comprising at least one excipient (claim 3).
Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,639,298 in view of Williams et al (Foye’s Principles of Medicinal Chemistry, 5th Edition, Pages 59-63, 2002). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  As discussed above, the ‘298 claims are similarly drawn to compounds of formula (I) which 
    PNG
    media_image1.png
    157
    311
    media_image1.png
    Greyscale
 (claims 1-2) and compositions thereof further comprising at least one excipient (claim 3).
As such, the claims differ from the instantly claimed compositions in that R15b in the ‘298 claims is C1-6 alkyl as opposed to H.
Yet, for the same reasons as discussed above in the rejection of claims 1-4, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to replace the -CH3 group in the compound of Example 16 with an H atom to provide the instantly claimed compositions based further of Williams et al.  It would have been obvious to do so in an effort to synthesize similar compounds that retain biological activity, but have improved physiochemical properties and better pharmacokinetic behavior, with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611